Citation Nr: 0336319	
Decision Date: 12/24/03    Archive Date: 12/29/03	

DOCKET NO.  96-18 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg with retained foreign 
bodies, Muscle Group (MG) XI with traumatic arthritis, 
currently evaluated as 20 percent disabling.   

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left interscapular region with 
retained foreign body, MG XX and traumatic arthritis of the 
thoracic spine, currently evaluated as 20 percent disabling.   

3.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left thigh.   

4.  Entitlement to a increased (compensable) rating for 
residuals of a shell fragment wound to the left axillary 
region.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
October 1945.  

This matter arises from various rating decisions rendered 
since March 1996 by the Department of Veterans Affairs (VA) 
regional office (RO) in Waco, Texas, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

The Board notes that effective August 30, 2002, (during the 
pendency of this appeal), substantive changes were made to 
the schedular criteria for evaluating skin disabilities as 
set forth in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2001).  When the law or regulation 
applicable to a given claim changes after the claim has been 
filed or reopened, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
question of whether residual scarring warrants a compensable 
evaluation with regard to any of the disabilities at issue 
must be addressed by the RO prior to further Board 
consideration to ensure that the veteran has been accorded 
due process of law.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334, the United States Court of Appeals for the Federal 
Circuit invalidated the 30 day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) (reviewing 
a related Board regulation, 38 C.F.R. § 19.9).  The Court 
found that the 30 day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should consider whether 
residual scarring associated with any of 
the disabilities at issue warrants a 
compensable evaluation under the criteria 
set forth in 38 C.F.R. § 4.118 that 
became effective August 30, 2002.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

3.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any of the 
benefits sought on appeal is not granted, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claims.  The veteran 
also has the right to submit additional evidence and 
arguments on the matters that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



                       
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



